PARKER, Judge.
Since defendant pleaded guilty, this appeal presents for review only the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d *427647. We have carefully examined the record, and no error appears. The bill of indictment was in all respects regular; the court was properly organized; the trial judge properly examined defendant before accepting his plea and found that the plea of guilty was freely, understanding and voluntarily made; there was plenary evidence to support these findings; and the sentence imposed was within statutory limits.
After careful review of the record, we find
No error.
Judges Campbell and Morris concur.